Citation Nr: 0433505	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  04-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel



INTRODUCTION

The claimant reportedly had active service from November 18, 
1975 through December 10, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The claimant testified before the undersigned at a Board 
hearing in October 2004.  The transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required on his part.


REMAND

At the October 2004 Board hearing, the claimant testified 
that he was hospitalized for psychiatric problems at the 
Psychiatric Evaluation Treatment Center at the Naval Hospital 
in Great Lakes during his three weeks in service.  The 
claimant also testified that he received treatment from 
school counselors while attending Bloomsburg University, 
Pennsylvania prior to service, during the summer of 1975.  
However, neither the service medical records from Great Lakes 
nor the private reports from Bloomsburg University are part 
of the record and it appears that VA never made any effort to 
obtain them.

The appellant also claimed that he received an honorable 
discharge from the Navy due to a behavior disorder.  However, 
there is no Form DD 214 in the claims folder confirming this, 
nor are there any other service personnel records in the 
claimant's file.  

Finally, during the claimant's October 2004 hearing he 
informed VA that he applied for social security disability 
both in 1979 and in 2004, however, the medical records used 
to support these applications and administrative decisions 
are not on file and there is no indication that VA ever made 
an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
claimant and his representative all 
Bloomsburg University counseling  
records, and specifically those from the 
summer of 1975.  The claimant should 
either submit the records himself or 
provide the necessary authorization 
giving the RO the authority to obtain the 
claimant's private counseling records 
from Bloomsburg University.

2.  The RO must request inpatient and 
outpatient records for the claimant's 
period of treatment at the Psychiatric 
Evaluation Treatment Center at the Naval 
Hospital in Great Lakes from November 
1975 to December 1975.  If these records 
are unobtainable a negative reply must be 
noted in writing and associated with the 
claims folder.  

3.  The RO must obtain all of the 
claimant's service personnel records, 
including his Form DD 214 and all other 
documents which verify his service and 
the character of his discharge.  If these 
records are unobtainable a negative reply 
must be noted in writing and associated 
with the claims folder.  

4.  The RO should contact the Social 
Security Administration and obtain 
administrative decisions and all medical 
records used in determining the 
claimant's entitlement to Social Security 
disability benefits applied for in both 
1979 and 2004.  Once obtained, all 
documents must be permanently associated 
with the claims folder.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

5.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete the claim should 
be readjudicated.  If the claim is still 
denied the RO must furnish the claimant 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


